DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 8, 10 and 11 – 18 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by U.S. 2016/0173693 (Spievak et al.).
With respect to claims 1 - 2 and 11 - 12, Spievak et al. teach
1. A computerized method of managing a robotic telemarketing call, the
method comprising:
calling, by an automated robotic telemarketing system, a customer
selected from a customer list (0052, 0204);
parsing, by a real-time speech recognition module of the automated
robotic telemarketing system, a customer statement received from the customer;
determining (0024, 0342, 0355, 0368), by a language intention determining module, a customer purchase intention according to the parsed customer statement;
selecting a sales pitch response corresponding to the determined customer
purchase intention (0264 and 0415); and

providing an audio signal including the selected sales pitch response to the
customer (0181).
With respect to claims 3 and 13, note paragraphs 0342 and 0355.
With respect to claims 4 and 14, note paragraph 0149.
With respect to claims 5 – 6 and 15 - 16, note paragraphs 0181 and 0225.
With respect to claim 7 and 17, note 0024,
With respect to claims 8 and 18, note paragraphs 0245 and 0415.
With respect to claims 10 and 20, see paragraph 0263.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the Figs, and Abstracts of the additional references cited on the accompanying 892.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 -272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the 
examiner's supervisor, Ahmad Matar, can be reached on 571-272-7488. The official
phone number for the organization where this application or proceeding is assigned is
571-273-8300. However, unofficial faxes can be direct to the examiner's computer at
571 273 - 7484.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
23Sep2022
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652